DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-2, 5 and 7 are pending in the application. Claims 4 and 6 are cancelled.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corby, JR. et al. (US 20010034585, hereinafter Corby) in view of Rovegno   (US 20100238278, hereinafter Rovegno) and Ruppin (US 20130132522, hereinafter Ruppin).
Regarding claim 1, Corby for aiding remote-diagnosis in the course of an inspection by endoscopy of an aircraft engine ([0016], FIGS. 1 and 2); comprising 
a first endoscope and a second endoscope ([0029], FIG. 2, endoscopic assembly #102) used in situ by a first operator to capture images of said engine and to perform measurements ([0029], FIG. 2, #130, an inspector 130 manipulates multimodality endoscopic assembly 102 to inspect internal portions of an aircraft engine 132), 
a remote terminal (FIG. 2, #106, remote terminal) used by a second operator to analyze said images and the results of said measurements in order to establish a diagnosis ([0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database), 
a wireless communication interface (FIG. 2, #108, wireless link) allowing the first operator to exchange with the second operator, in real time and interactively, the images captured and the results of the measurements performed ([0030], FIG. 2, inspector 130 navigates multimodality endoscope to an internal point in need of inspection or repair and COE 106 receives the image of the inspection point via real-time communications link 108 (cable or a wireless connection, [0009]); [0031] FIG. 3); and
 a memory for saving information ([0009], computer system with memory) and data exchanged between the first operator and the second operator ([0024], 104 is computer coupled to multimodality endoscopic assembly 102; [0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database), the information and data including the images captured, the results of the measurements performed, ([0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database- databases includes field data from previous inspection and defect statistics measurements, statistics, CAD data, photos or  images),
	
wherein the endoscope used in situ by the first operator is connected to a video acquisition card of a laptop computer (e.g. there is a laptop in figure 2  where the inspector 130 communicates with and  the remote inspector 106 of fig. 2) suitable for communicating in real time with the remote terminal via a wireless communication network ([0029] FIG. 2, an inspector 130 manipulates multimodality endoscopic assembly 102 to inspect internal portions of an aircraft engine 132 (with endoscope imaging format); [0030], FIG. 2, COE 106 receives the image of the inspection point via real-time communications link).
Corby further discloses inspection information is sent in real-time correspondence and interaction communications and is received and reviewed by (experts) Center Of Excellence (COE) 106 (remote terminal processing formats) ([0031], FIG. 2).
However, Corby does not explicitly disclose the video acquisition card of the laptop computer automatically converting a format of the images captured by the second endoscope into a format suitable for processing by the laptop computer and the remote 

Rovegno from the same field of endeavor teaches the video acquisition card of the laptop computer automatically converting a format of the images captured by the second endoscope into a format suitable for processing by the laptop computer and the remote terminal when the first operator changes from the first endoscope to the second endoscope to refine the inspection ([0116] FIG. 7,  an interface device connected between a computer OP and a video endoscopic equipment unit 1, 2, 3, 4-5 with a video encoding circuit for the standardized video signal to be used by the computer and transmitted to a standard input of the computer, and an encoding circuit to convert the control signals passing through the order link into a format compatible with the computer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings converting the images format captured as taught by Rovegno (FIG. [0116]) into the endoscopy system of Corby to simplify the architecture of such video endoscopy systems, and in particular the architecture of the operating equipment unit, without reducing the abilities and functions thereof (Rovegno, [0028]).
Corby and Rovegno do  not explicitly disclose saving or recording conversation between the first operator and the second operator.
Ruppin teaches saving or recording conversation between the first operator and the second operator ([0004], cockpit voice recorder (CVR) records conversation in the cockpit, radio communications with ground air traffic control, ambient sounds such as engine noise, landing gear extension and retraction; [0055] FIG. 2, collect or save conversations occurring in the passenger cabin between the crew and disruptive, violent, passengers).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings saving or recording conversation as taught by Ruppin ([0004]) into the recording  system of Corby and Rovegno to spot the disruptive, violent, passengers, or passengers who are carrying a knife, a gun, etc. before any mishap happens. (Ruppin, [0014]).
Furthermore, the teaching of the prior art of saving or recording conversation between the first operator and the second operator is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of saving or recording conversation between the first operator and the second operator would have yielded predictable results of  enhancing quality records pertinent to safety.

Regarding claim 2, Cory in view of Rovegno and Ruppin discloses the device according to claim 1. 	Corby further discloses wherein said wireless communication interface further comprises an audio communication module ([0009], cellular wireless communication channel; [0026]).
Regarding Claim 5, Method claim 5 of using the corresponding method claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding claim 7, Corby in view of Rovegno and Ruppin discloses method according to claim 5. 	Corby further discloses wherein the first operator captures the images and performs the measurements based on input provided by the second operator ([0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20020122583 A1: FIG. 2, maintenance worker or inspector 50 inspects an engine 52 of an airplane using the maintenance apparatus 2.

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale

US 20140268541 A1: FIG. 2, non-destructive testing (NDT) inspection devices to provide for alternative inspection data to visual inspection data.

    PNG
    media_image2.png
    459
    555
    media_image2.png
    Greyscale

US 20160176538 A1: Bekanich discloses enhancement module speech-to-text unit including an on-board speech-to-text converter module for text conversion from a pilot's audio/visual headset and a co-pilot's audio/visual headset ([0088] FIG. 17 ).

    PNG
    media_image3.png
    642
    444
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487